Citation Nr: 0812617	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for right 
knee disability, left knee disability, right ankle 
disability, residuals of left toe injury, and residuals of 
right sternoclavicular separation.  A notice of disagreement 
was filed in September 2005 with regard to the denial of all 
issues, and a statement of the case was issued in December 
2005.  A substantive appeal was received in January 2006 with 
regard to the issues of whether new and material evidence had 
been received to reopen claims of entitlement to service 
connection for right knee disability, left knee disability, 
and right ankle disability.  The veteran requested a Board 
hearing; however, withdrew such request in March 2006.

The issues of entitlement to service connection for right 
knee disability, for left knee disability, and for right 
ankle disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a February 2003 RO decision, entitlement to service 
connection for left knee disability, right knee disability, 
and right ankle disability was denied; the veteran did not 
file a notice of disagreement.  

2.  In April 2005, the veteran filed a claim to reopen 
entitlement to service connection for left knee disability, 
right knee disability, and right ankle disability.  

3.  Certain evidence received since the RO's February 2003 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The February 2003 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
February 2003 denial, and the claims of service connection 
for right knee disability, for left knee disability, and for 
right ankle disability are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection for left knee disability, right knee disability, 
and right ankle disability was received in April 2005, and 
the regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 1966, the veteran filed a formal claim of service 
connection for "injured right knee" sustained in September 
1966 while playing football.  On file at that time were the 
veteran's service medical records which reflected that in 
August 1966, he injured his right knee.  The assessment was 
medial meniscus damage.  The veteran was scheduled for a VA 
examination; however, failed to report.  On that basis, the 
veteran's claim of service connection was denied in December 
1966; the veteran did not file a notice of disagreement.  
Thus, the RO's decision is final.  38 U.S.C.A. § 7105(c).  

In January 1988, the veteran filed a formal claim of service 
connection for, in pertinent part, residuals of right knee 
injury.  A March 1988 rating determination noted the August 
1966 injury, but determined such injury was acute and 
transitory.  Although claims had not been filed, the RO also 
considered whether service connection was warranted for 
residuals of right ankle injury.  Service medical records 
reflect that the veteran sustained a right ankle sprain in 
May 1963.  The RO determined that such injury was acute and 
transitory and denied service connection.  The March 1988 
rating decision was issued to the veteran in April 1988.  The 
veteran did not file a notice of disagreement; thus, the RO's 
decision is final.  38 U.S.C.A. § 7105(c).

In August 1998, the veteran filed a formal claim of service 
connection for right knee injury, stating that such injury 
occurred in 1962.  An August 1998 VA x-ray examination was 
conducted to rule out a fracture, and no recent fracture or 
dislocation was identifiable, and only a minor abnormality 
was detected.  A January 1999 rating decision denied 
entitlement to service connection for residuals of right knee 
injury on the basis that there was no objective medical 
evidence linking any current disability to his injury in 
service.  Such decision was issued to the veteran in February 
1999; he did not file a notice of disagreement.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105(c).

In August 2002, the veteran filed an informal claim of 
service connection for, in pertinent part, left knee 
disability, right knee disability, and right ankle 
disability.  Service medical records reflect that in July 
1966, the veteran sustained a superficial laceration to the 
left patellar area due to a baseball cleat.  The laceration 
was cleansed and bandaged.  A February 2003 rating decision 
denied entitlement to service connection for left knee 
disability on the basis of no chronic disability, and 
determined that new and material evidence had not been 
received to reopen claims of service connection for right 
knee disability and right ankle disability.  The rating 
decision was issued to the veteran in February 2003, and he 
did not file a notice of disagreement.  Thus, the RO's 
decision is final.  38 U.S.C.A. § 7105(c).

In April 2005, the veteran filed an informal claim of service 
connection for left knee disability, right knee disability, 
and right ankle disability.  VA outpatient treatment records 
were associated with the claims file which reflects 
complaints of right ankle pain in September 2003.  The 
examiner diagnosed mild pes planus bilaterally, and 
tenderness over the posterior tibial tendon near the 
insertion.  

In July 2005, the veteran underwent a VA examination.  The 
veteran reported unemployment as a result of his knees.  He 
reported that in the 1960s, he injured his knees multiple 
times while playing sports such as baseball and football.  He 
reported fracturing both knee caps.  He stated that his right 
kneecap was fractured playing sports and his left kneecap was 
fractured when he fell out of a truck and landed on his knees 
on the pavement.  He reported that he was casted and ended up 
on physical therapy after cast removal.  He then went back to 
playing sports.  He reported pain and swelling in his knees 
and ankles.  With regard to the ankle, he reported that he 
had torn ligaments in the left ankle while playing football 
in the 1960s and reported surgical repair of the ligament and 
casting.  He reported surgical repair of the right ankle 
during the same time period and reported chronic ankle pain.  
On physical examination of the knees, there was tenderness to 
palpation along the medial joint line and just above.  
Flexion was to 115 degrees in the right knee, and to 120 
degrees in the left knee.  On examination of the right ankle, 
plantar flexion was to 40 degrees, and dorsiflexion was to 10 
degrees.  The examiner diagnosed degenerative joint disease 
bilateral knees, mild; but did not render a diagnosis related 
to the ankles.

VA outpatient treatment records reflect that in August 2005, 
the veteran complained of bilateral knee pain, and reported 
that the left knee was worse with pain and swelling.  He 
reported a twisting knee injury in May 2005.  The examiner 
diagnosed mild osteoarthritis of the left knee, and that knee 
has q/o ACL tear and meniscal tear and symptoms of 
chondromalacie patellae.

Right knee and right ankle

At the time of issuance of the February 2003 rating 
determination, the evidence of record consisted of service 
medical records reflecting injury to the right knee and right 
ankle, and an August 1998 x-ray examination report pertaining 
to the knees.  The Board has determined that the objective 
findings in the July 2005 VA examination report pertaining to 
the knee and ankle, and VA outpatient treatment records 
pertaining to the knee and ankle, constitute new and material 
evidence.  Such evidence is new as it establishes that the 
veteran may have current right knee and right ankle 
disabilities.  The Board has determined that such evidence is 
material and relates to an unestablished fact necessary to 
substantiate the merits of the claims, and raises a 
reasonable possibility of substantiating the claims of 
service connection.  It appears that these claims have been 
denied on the basis of no current chronic disability, but the 
newly received medical evidence does suggest current 
disability.  Therefore, the claims of service connection for 
right knee and right ankle disabilities are reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claims and does not address the 
merits of the underlying service connection claims.  

Left knee

It also appears that the prior final denial of left knee 
disability was based on a finding of no evidence of current 
disability.  However, the newly received evidence includes a 
diagnosis of degenerative joint disease.  This claim is also 
reopened. 

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  .  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen the 
claims of service connection for right knee disability, for 
left knee disability, and for right ankle disability.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.


REMAND

In view of the reopening of the claims, additional action is 
necessary at the RO level to develop the evidence and to 
allow for a merits analysis of the underlying service 
connection claims by the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed right knee, 
left knee, and right ankle disabilities.  
It is imperative that the claims folder, 
to include all service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to the following:

(a)  Is any current right knee disability 
at least as likely as not (a 50% or 
higher degree of probability) related to 
his active duty service or any incident 
therein;

(b)  Is any current left knee disability 
at least as likely as not (a 50% or 
higher degree of probability) related to 
his active duty service or any incident 
therein;

(c)  Is any current right ankle 
disability at least as likely as not (a 
50% or higher degree of probability) 
related to his active duty service or any 
incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  After completion of the above, the RO 
should readjudicate the issues under a 
merits analysis.  If either claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


